                      Case 2:16-cr-00139-JCM-VCF Document 44 Filed 07/02/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7     UNITED STATES OF AMERICA,                              Case No. 2:16-CR-139 JCM (VCF)
                 8                                            Plaintiff(s),                     ORDER
                 9             v.
               10      ISIAH CATRELL BROWN,
               11                                          Defendant(s).
               12
               13             Presently before the court is the matter of United States of America v. Brown, case no. 2:16-
               14     cr-00139-JCM-VCF. Assistant Federal Public Defender Amy Cleary, on behalf of Isiah Catrell
               15     Brown (“defendant”), filed a protective motion to vacate, set aside, or correct sentence under 28
               16     U.S.C. § 2255. (ECF No. 41). The court granted Ms. Cleary a stay and instructed her to file a
               17     status report or an appropriate motion on or before August 1, 2020. (ECF No. 42).
               18             Defendant, assisted by Ms. Cleary and attorney Benjamin F. J. Nemec, filed his § 2255
               19     motion on June 26, 2020, seeking relief under the Supreme Court’s recent decision in Rehaif v.
               20     United States, 139 S. Ct. 2191 (2019). (ECF No. 43). Defendant also requests the court lift its
               21     stay in this case. Id.
               22     ...
               23     ...
               24     ...
               25     ...
               26     ...
               27     ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:16-cr-00139-JCM-VCF Document 44 Filed 07/02/20 Page 2 of 2



                1            The court has reviewed defendant’s motion, lifts the stay in this case, and orders the
                2     government to respond. The government shall file its response, if any, within 21 days of this order.
                3     Defendant shall have 14 days thereafter to file a reply if he so chooses.
                4            Accordingly,
                5            IT IS SO ORDERED.
                6            DATED July 2, 2020.
                7                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
